DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-16, 21, and 24-29 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
Specifically, the applicant’s arguments with respect to Crepet are moot, as Crepet has been replaced by Birnbaum et al, as a result of the applicant’s amendments to the claims. 
The applicant’s other arguments will herein be addressed:
The applicant argues:

    PNG
    media_image1.png
    450
    868
    media_image1.png
    Greyscale

This argument is not persuasive because the applicant appears to be applying an overly narrow interpretation to broad claims. Lofall’s teaching of a push button does not negate the fact that there is a hardware interrupt. One of ordinary skill in the art would understand how to adapt this broad, general principle to the specific context of Nixon et al. The claims do not specify the nature of the hardware interrupt, nor does the applicant’s argument explain in any detail how the art is deficient.
Next, the applicant argues:

    PNG
    media_image2.png
    527
    875
    media_image2.png
    Greyscale

This argument is not persuasive because the applicant does not explain in any detail how the art is deficient. The applicant argues that the disclosure fails to include a data storage structured to store a plurality of collector routes, yet the cited sections of Nixon et al specifically disclose a storage area configured to store multiple types of data. It would appear that the applicant is ignoring the broad teachings of Nixon et al, while applying an overly narrow interpretation to the claims.
Next, the applicant argues:

    PNG
    media_image3.png
    681
    885
    media_image3.png
    Greyscale

This argument is not persuasive because it appears to apply an overly narrow interpretation of “different data collection routine” to the claims, while ignoring the broad teachings of Nixon et al. Under broadest reasonable interpretation, one of ordinary skill in the art would recognize Nixon’s teachings of changing one or more process inputs and/or set points as employing a different data collection routine because the changing of process inputs and/or set points serve as collecting and/or processing the data collection in a different way. The applicant’s claims merely state, “different data collection routine,” without specifying what that different data collection routine entails. 
The applicant then makes arguments with respect to currently amended independent claim 1, claims dependent on amended claim 1, and/or new claims. However, these arguments are moot in view of the new rejection necessitated by the amendments.

Information Disclosure Statement
The IDS filed on 07/27/22 has been considered.

Drawings
	The amended drawings filed on 07/19/21 are accepted.

Terminal Disclaimer
	As discussed in the previous action, the terminal disclaimer filed on 02/03/22 was accepted. The double patenting rejection in the final rejection of 11/03/21 was overcome.

Examiner’s Note - 35 USC § 101
	Claims 1-4, 6-16, 21, and 24-29 qualify as eligible subject matter under 35 U.S.C. 101 for the same reasons discussed in the previous actions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20140282257) in view of Birnbaum et al (US PgPub 20140232534).

With respect to claim 1, Nixon et al discloses:
A monitoring system for data collection (paragraph 0060 states, “In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48.”) in a mining environment (paragraph 0074 states, “The system 120 may also be coupled to sub-sea systems 122, such as drilling or exploration systems.” Drilling systems mine for oil, so they represent a mining environment.)
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components of the mining environment (paragraph 0049 states, “Through implementation of ‘big data’ concepts – i.e., the collection … of one or more collections of data …”; see also different sensors disclosed in paragraph 0002 and downstream oil and gas environment disclosed in paragraph 0074) 
a data analysis circuit structured to analyze a subset of the plurality of detection values (paragraph 0062 states, “The expert system 104 may also determine from the data stored in the big data appliance 102 which process variables, sensor readings, etc. (i.e., which data) are most important in detecting, predicting, preventing and/or correcting an abnormal situation in the process plant 10.”) 
an analysis response circuit structured to determine an alarm value in response to at least one of the subset of detection values (paragraph 0062 further states, “For example, the expert system 104 may determine that hydrocarbons are being vented from a stack and may automatically determine the cause of the hydrocarbon venting and/or cause work items to be generated … to correct the problem …” (emphasis mine); paragraph 0062 further states, “As another example, the expert system 104 may determine that a trend indicated by a series of previous data points indicates a predicted abnormal situation, a predicted maintenance concern, a predicted failure, etc.” The predicted abnormalities/concerns/failures anticipate the claimed “alarm values.”), and wherein the analysis response circuit is further structured to continuously monitor the alarm value (paragraph 0052 states, “The controller 11 may operate to implement a batch process or a continuous process …”)
wherein the plurality of components of the mining environment includes a component of the corresponding machine, and the component of the machine includes at least one of a compressor, a cutting head, a pneumatic drill, or a jack hammer (cutting heads and pneumatic drills are suggested by the “drilling systems” disclosure of paragraph 0074; one of ordinary skill in the art understands that drilling systems use drill heads that cut into the ground. Also, pneumatic drills have been used in the drilling industry for a long time.); and wherein the alarm value outside the predetermined range indicates a fault in the component of the machine (paragraph 0062 states, “The expert system 104 may develop and/or use models, recognize data trends and/or correlations, alert plant personnel to actual or predicted problems and/or abnormal situations and/or sub-optimal conditions that may be affecting or will soon affect the process plant 10, etc.”), the alarm value being continuously monitored by the analysis response circuit (paragraph 0052 discloses continuous process) and including at least one of a temperature, a vibration, a pressure, a flow rate, or a power usage of the component of the machine in the mining environment (paragraph 0245 states, “The UI device 112 may also detect vibrations via a motion sensor to identify the process entity 199.”)
With respect to claim 1, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
a haptic user device for generating a haptic stimulation when the alarm value is outside a predetermined range
wherein the haptic user device further comprises a machine operator haptic user interface that is adapted to provide a machine operator with the haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine of the mining environment when the alarm value is outside the predetermined range, wherein the corresponding machine includes at least one of a drilling machine, a boring machine, or a crushing machine
wherein a form of the haptic stimulation provided by the haptic user interface to the machine operator varies based on a type of physical effect on the component of the machine indicated by the alarm value
With respect to claim 1, Birnbaum et al discloses:
a haptic user device for generating a haptic stimulation when the alarm value is outside a predetermined range (paragraph 0016 states, “Actuator 18 is used in one embodiment to display feedback/alerts in response to sensed information. The alerts can be generated by actuator 18 or by other elements of system 10, and could take several forms depending on the application, including haptic, audio or video data. The alerts could include a wide range of effects and technologies, including vibrations, deformation, squeezing, poking, stretching, surface friction, heat, etc. The alerts could also be produced by the device itself (e.g., a mobile phone) or by wearable accessories (e.g., a bracelet, a pair of glasses, shoes, a belt, etc.) or by other remote accessories …”; The claimed limitation is obvious in view of combination; Nixon et al sensors that capture information of various components of a process control system, including data about thresholds, ranges, and alarms/alerts (see, for example, paragraph 0145). Birnbaum et al discloses tying the alerts to a wide variety of context-specific responses depending on application. It would be obvious to tie different haptic responses to different conditions, such as when an alarm value is outside a predetermined range)
wherein the haptic user device further comprises a machine operator haptic user interface that is adapted to provide a machine operator with the haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine of the mining environment when the alarm value is outside the predetermined range, wherein the corresponding machine includes at least one of a drilling machine, a boring machine, or a crushing machine (obvious in view of combination; Nixon et al teaches process control (abstract), and Birnbaum et al teaches user interface (see paragraphs 0003, 0010, and 0014).)
wherein a form of the haptic stimulation provided by the haptic user interface to the machine operator varies based on a type of physical effect on the component of the machine indicated by the alarm value (obvious in view of combination; paragraph 0016 of Birnbaum et al teaches different physical effects)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Birnbaum et al into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing context-sensitive alerts to users.

With respect to claim 2, Nixon et al, as modified, discloses:
wherein the haptic user device comprises a wearable device, and wherein the wearable device is at least one of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, or a device attached to, or incorporated in, footwear, headwear, clothing, or eyewear (Nixon et al discloses, “the UI device 112d is a wearable device (a watch with a touch screen in this instance) …”; see also paragraph 0016 of Birnbaum et al)

With respect to claim 3, Nixon et al, as modified, discloses:
wherein the haptic user device generates a stimulation from a list including at least one of: tactile, bending, vibration, heat, sound, force, odor, or motion stimulation (obvious in view of combination; see paragraph 0016 of Birnbaum et al.)

With respect to claim 4, Nixon et al, as modified, discloses:
wherein the haptic stimulation is repeated until an acceptable response is detected (obvious in view of combination; paragraph 0051 of Birnbaum et al states, “A notification that does not lead to any reaction can be deemed to have failed, and repeated with stronger intensity.”)

With respect to claim 6, Nixon et al, as modified, discloses:
wherein at least one of: a strength, a duration, or a frequency of the haptic stimulation is indicative of a risk of injury to a user of the haptic user device (obvious in view of combination; Nixon et al discloses a context of risk management (see, for example paragraph 0049); and Birnbaum et al teaches context-sensitive haptic responses, such as in paragraphs 0016 and 0051.)

With respect to claim 7, Nixon et al, as modified, discloses:
wherein the haptic stimulation is at least one of pressure, heat, impact, sound, or electrical stimulation (obvious in view of combination; see Birnbaum et al paragraph 0016, which discloses heat. See also paragraphs 0002-0003, which state, “The audible signal may include specific ringtones, musical ditties, sound effects, etc … kinesthetic feedback (such as active and resistive force feedback) and/or tactile feedback (such as vibration, texture, and heat) is also provide to the user, more generally known as ‘haptic feedback’ or ‘haptic effects’.”)

With respect to claim 8, Nixon et al, as modified, discloses:
further comprising a plurality of monitored processes in the mining environment that includes at least one of an excavation process, a drilling process, a boring process, or a transportation process (see paragraph 0074 of Nixon et al)

With respect to claim 9, Nixon et al, as modified, discloses:
further comprising a plurality of monitored components in the mining environment (Nixon et al discloses various components throughout its disclosure, including in paragraphs 0299-0300; see also figure 1B)

With respect to claim 10, Nixon et al, as modified, discloses:
further comprising a plurality of monitored machines in the mining environment (figure 1A; paragraph 0074)

With respect to claim 24, Nixon et al, as modified, discloses:
generate a vibration stimuli when the fault is detected based on vibration data (obvious in view of combination; Nixon et al discloses vibration levels that are associated with known problems (i.e. faults) (see paragraph 0087). Birnbaum et al discloses generating receiving sensor data (paragraph 0017) and generating haptic feedback in the form of vibrations (paragraph 0016)
transmit a vibration profile that is analogous to a vibration of the component of the machine indicated by the detected vibration data for allowing the machine operator to diagnose the fault (obvious in view of combination; paragraph 0054 of Birnbaum et al discloses, “Profile …” and transmission of data (paragraph 0057))

With respect to claim 25, Nixon et al, as modified, discloses:
wherein the haptic user device is structured to generate the form of haptic stimulation including a warming or cooling stimulation when the fault is detected based on thermal data from the detection values indicating overheating of the component of the machine (obvious in view of combination; Nixon et al discloses monitoring temperatures (paragraphs 0002, 0100, 0127, 0160, and 0240); Birnbaum et al discloses temperature change as a form of haptic feedback (paragraphs 0056).)

With respect to claim 26, Nixon et al, as modified, discloses:
wherein the haptic user device is wearable by the machine operator, and the haptic user interface of the haptic user device is a multi-sensory interface structured to provide forms of haptic stimulation including vibration and warming to the machine operator in response to respective physical effects on the component of the machine including vibration and overheating (obvious in view of combination; see paragraph 0016 of Birnbaum et al, which teaches vibration, heat, and wearables)

With respect to claim 27, Nixon et al, as modified, discloses:
wherein the haptic user interface is structured to provide the warming to the machine operator such that a degree of warming corresponds to a severity of the overheating detected by the alarm value (obvious in view of combination; Birnbaum et al states, “if the instinctive alert is a haptic effect, the parameters of the haptic effect, such as frequency and magnitude, can be varied.”; one of ordinary skill in the art would recognize the obviousness of associating higher degree of heating in the machine component with a higher degree of contextual haptic feedback.)

With respect to claim 28, Nixon et al discloses:
A computer-implemented method for data collection in a mining environment (paragraph 0003 discloses computers; paragraph 0074 states, “The system 120 may also be coupled to sub-sea systems 122, such as drilling or exploration systems.” Drilling systems mine for oil, so they represent a mining environment.)
collecting data from a plurality of input channels communicatively coupled to a data collector based on a data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a continuously monitored alarm condition for the mining environment (paragraphs 0049 and 0074)
interpreting the plurality of detection values from the collected data to determine an occurrence of the alarm condition in the mining environment (paragraphs 0049 and 0062)
receiving a signal indicating the occurrence of the alarm condition in the mining environment (paragraph 0081 discloses shut-down signal; Nixon et al further discloses various signals throughout its disclosure)
With respect to claim 28, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
mapping the alarm condition to one of a plurality of different forms of haptic stimulation, wherein the plurality of different forms of haptic stimulation include at least two or more of tactile stimulation, vibration stimulation, heat stimulation, sound stimulation, force stimulation, odor stimulation, or motion stimulation
generating, using a wearable haptic user device, the one of the plurality of different forms of haptic stimulation
With respect to claim 28, Birnbaum et al discloses:
mapping the alarm condition to one of a plurality of different forms of haptic stimulation, wherein the plurality of different forms of haptic stimulation include at least two or more of tactile stimulation, vibration stimulation, heat stimulation, sound stimulation, force stimulation, odor stimulation, or motion stimulation (obvious in view of combination with Nixon et al; see paragraph 0016 of Birnbaum et al)
generating, using a wearable haptic user device, the one of the plurality of different forms of haptic stimulation (obvious in view of combination with Nixon et al; see paragraph 0016 of Birnbaum et al)
With respect to claim 28, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Birnbaum et al into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing context-sensitive alerts to users.

With respect to claim 29, Nixon et al, as modified, discloses:
wherein the alarm condition indicates overheating, and the method further comprises mapping the alarm condition to the heat stimulation (obvious in view of combination; Nixon et al discloses temperature of components, as discussed above; Birnbaum et al discloses temperature change as a form of haptic stimulation)

Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20140282257) in view of Birnbaum et al (US PgPub 20140232534), as applied to claims 1-4, 6-10, and 24-29 above, and further in view of Lofall (US Pat 6484109).

With respect to claim 11, Nixon et al discloses:
A monitoring system for data collection in a mining environment (paragraphs 0060 and 0074)
a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from the plurality of input channels based on a selected data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a continuously monitored alarm condition for the mining environment (paragraphs 0049 and 0074)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (paragraph 0095 states, “A big data network may include a big data appliance … which may include a unitary, logical data storage area …”)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and determine an occurrence of the alarm condition in the mining environment (paragraphs 0049 and 0062)
With respect to claim 11, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
a haptic user device for generating a haptic stimulation in response to a determination of an occurrence of the alarm condition
wherein at least one of: a strength, a duration, or a frequency of the haptic stimulation is indicative of a severity of the alarm condition in the mining environment
a peak-hold circuit structured to:
measure the plurality of detection values against known alarm conditions to thereby continuously monitor for the alarm condition, wherein the peak-hold circuit measures a subset of the plurality of detection values
notify the data acquisition and analysis circuit of the alarm condition via a hardware interrupt
With respect to claim 11, Birnbaum et al discloses:
a haptic user device for generating a haptic stimulation in response to a determination of an occurrence of the alarm condition (abstract; paragraph 0016)
wherein at least one of: a strength, a duration, or a frequency of the haptic stimulation is indicative of a severity of the alarm condition in the downstream oil and gas environment (abstract; paragraph 0016)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Birnbaum et al into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing context-sensitive alerts to users.
With respect to claim 11, Lofall discloses:
a peak-hold circuit (column 15, lines 56-60 discloses analog circuitry 12 that provides peak-hold functionality) structured to:
measure the plurality of detection values against known alarm conditions to thereby continuously monitor for the alarm condition, wherein the peak-hold circuit measures a subset of the plurality of detection values (obvious in view of combination of peak-hold circuit of Lofall with functionality of modified Nixon et al.)
notify the data acquisition and analysis circuit of the alarm condition via a hardware interrupt (Lofall column 15, lines 64-66 state, “The analog circuitry 12 provides for interrupt processing.)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lofall into the invention of modified Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing improved analysis through spectral windowing capabilities.

With respect to claim 13, Nixon et al, as modified, discloses:
wherein the data acquisition and analysis circuit is further structured to employ a different data collection routine in response to the determination of the occurrence of the alarm condition (obvious in view of combination; Nixon et al paragraph 0101 states, “The expert system 104 may identify a sub-optimal or abnormal condition and may act to correct the condition by changing one or more process inputs and/or set points.” The actions of the expert system suggest employing a different data collection routine.)

With respect to claim 14, Nixon et al, as modified, discloses:
wherein the haptic user device generates a stimulation selected from a list including at least one of: tactile, bending, vibration, heat, sound, force, odor, or motion stimulation (obvious in view of combination; see paragraph 0016 of Birnbaum et al.)

With respect to claim 15, Nixon et al, as modified, discloses:
wherein the haptic stimulation is repeated until an acceptable response is detected (obvious in view of combination; paragraph 0051 of Birnbaum et al)

With respect to claim 16, Nixon et al, as modified, discloses:
wherein the haptic user device further comprises a machine operator haptic user interface that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine (obvious in view of combination; paragraphs 0003, 0010, and 0014 of Birnbaum et al disclose user interface; Nixon et al discloses process control (see abstract).)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20140282257) in view of Birnbaum et al (US PgPub 20140232534), and Lofall (US Pat 6484109), as applied to claims 9 and 13-16 above, and further in view of Crepet (US PgPub 20140074433).

With respect to claim 12, Nixon et al, as modified, discloses:
The monitoring system of claim 11 (as applied to claim 11 above)
With respect to claim 12, Nixon et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
a crosspoint switch to receive the plurality of detection values
wherein the data acquisition and analysis circuit is further structured to detect a pre-determined trigger condition of the continuously monitored alarm by configuring an input of the crosspoint switch with the pre-determined trigger condition
With respect to claim 12, Crepet discloses:
a crosspoint switch to receive the plurality of detection values (paragraph 0036 states, “a switch or a multiplexer may be used to receive signals from multiple sensors and provide its output to a converter 215. It should be understood that by the usage of the switch or the multiplexer, the number of required converters such as the ADCs are reduced. For instance, a converter 215 may be configured to receive analogue signals from multiple sensors 210 in a time division multiplexed manner, and then convert the analogue signals into digital signals.”; the multiplexer broadly serves as a crosspoint switch)
wherein the data acquisition and analysis circuit is further structured to detect a pre-determined trigger condition of the continuously monitored alarm by configuring an input of the crosspoint switch with the pre-determined trigger condition (obvious in view of combination; paragraph 0141 of Nixon states, “The server 150 may save UI state information (e.g., to the database 151) periodically or in response to a triggering event.; Nixon et al also discloses a plurality of sensors (paragraph 0122). Crepet discloses crosspoint switch/multiplexer.) 
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Crepet into the invention of modified Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of effectively processing signals from multiple sensors.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20140282257) in view of Birnbaum et al (US PgPub 20140232534), as applied to claims 1-4, 6-10, and 24-29 above, and further in view of Eryurek et al (US PgPub 20030028268).

With respect to claim 21, Nixon et al, as modified, discloses:
the monitoring system of claim 1 (as applied to claim 1 above)
With respect to claim 21, Nixon et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the fault of the component of the mining environment is predicted by the data analysis circuit using a neural network module 
With respect to claim 21, Eryurek et al discloses:
wherein the fault of the component of the mining environment is predicted by the data analysis circuit using a neural network module (paragraph 0006 discloses neural network systems; limitation obvious in view of combination)
With respect to claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Eryurek et al into the invention of modified Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of producing improved data prediction results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/31/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857 
11/02/2022